Citation Nr: 0001203	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  96-31 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for a cervical 
spine disorder described as, arthritis, cervical spine with 
radicular pain, right shoulder, currently rated as 10 percent 
disabling, to include a separate compensable rating for right 
shoulder impairment. 

2.  Entitlement to service connection for a low back 
disorder.

3. Entitlement to service connection for a left shoulder 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel
INTRODUCTION

The veteran had active service from April 1970 to February 
1974.  He also was on active duty from November 1990 to June 
1991, when activated with his National Guard unit in support 
of Desert Storm. The claims arise from the first period of 
service. 

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Montgomery, Alabama Regional Office (RO).  

The case was remanded by the Board in September 1998 to 
schedule a hearing before a member of the Board, at the RO.

A hearing was held in November 1998, at the RO, before 
Michael D. Lyon, who is the Board member rendering the 
determination in this claim and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7102 (West 1991 & Supp. 1999).  A transcript of the hearing 
has been included in the claims folder for review.

The Board in April 1999 remanded the case for further 
development, it is now returned to the Board for 
adjudication.

It is noted that in the prior Board Remands, the issue of 
service connection for a left shoulder disorder was described 
as a claim to reopen a previously denied claim.  It is noted 
that as part of the additional development requested, the 
supplemental statement of the case (SSOC) notes that 
additional service medical records were obtained.  It appears 
that this was taken as new and material evidence, as in the 
most recent SSOC, the claim regarding the left shoulder is 
considered on a de novo basis.  As this provides the broadest 
possible review to the claim, the Board will undertake a 
similar review herein.

FINDINGS OF FACT

1.  All pertinent and available evidence necessary for 
entering an informed decision in this case has been obtained 
by the RO.  

2.  The appellant's service connected cervical spine 
disability is manifested primarily by subjective complaints 
of cervical pain without radiation to either the left or 
right upper extremities. 

3.  There are degenerative changes in the cervical spine with 
limitation of motion; there is slight limitation of motion of 
the right shoulder with moderate to moderately severe 
functional impairment.  The right shoulder is not ankylosed 
nor is limitation of the arm to the shoulder level.

4.  The service medical records note a history of bilateral 
shoulder pain which the examiner noted sounded like myalgia 
or fibrositis.  Otherwise, the service records do not contain 
complaints, findings, or a diagnosis of a chronic lower back, 
or left shoulder disorder.

5. The evidence does not establish that the appellant has a 
current lower back; or, left shoulder disability that is 
directly related to service or to any in-service occurrence 
or event.   


CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for a cervical 
spine disability is not warranted on either a schedular or 
extraschedular basis; however a separate 10 percent rating, 
but no more, for right shoulder impairment is warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999 ); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.14, 4.31, 4.40, 4.41, 
4.45, 4.59, Part 4., diagnostic codes (DC) 5003, 5200, 5201, 
5290.  (1999).

2.  The appellant has not submitted well-grounded claims for 
service connection for a lower back disorder, and/or a left 
shoulder disorder. 38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R.§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an increased evaluation for a cervical 
spine disorder with right shoulder impairment, currently 
rated as 10 percent disabling, to include a separate 
compensable rating for the right shoulder impairment. 

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, 
the Board finds that the veteran has presented a claim which 
is not implausible when the contentions and the evidence of 
record are viewed in the light most favorable to such claim.  
Generally, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness. See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination. 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, all pertinent 
evidence in the appeal period will be considered.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion. 38 C.F.R. § 4.40 (1999).

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing.  
38 C.F.R. §§ 4.40, 4.45, 4.59.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is x-ray evidence of 
arthritis, and limitation of motion, but not to a compensable 
degree under the Code, a 10 percent rating is for assignment.  
38 C.F.R. § 4.71, DCs 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.

Evaluation of the same disability under various diagnoses is 
to be avoided, as is the evaluation of the same manifestation 
under different diagnoses.  38 C.F.R. § 4.14.  The VA General 
Counsel has issued a precedential opinion (VAOPGCPREC 23-97) 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  In 
determining whether additional disability exists, for 
purposes of a separate rating, the veteran must meet, at 
minimum, the criteria for a noncompensable rating under 
either of those codes.  Cf. Degmetich v. Brown, 104 F.3d 
1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent 
ratings is consistent with requirement that service 
connection may be granted only in cases of currently existing 
disability).  

Current VA regulations also provide that if the scheduler 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.  38 C.F.R. § 3.321(b)(1) 
(1999). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  

After review of the record, as will be set forth in greater 
detail below, there is currently a basis for a separate 
compensable rating for the right shoulder disorder.  Thus, 
analysis below will be divided between the cervical spinal 
pathology and the right shoulder pathology.

Review of the service medical record reveals that the veteran 
was treated for right shoulder pain, possibly bursitis, and 
thoracic spine pain in service.  He also appeared to have a 
history of bilateral shoulder pain which the examiner noted 
sounded like myalgia or fibrositis.  In the separation 
examination the veteran also noted painful shoulders in cold 
weather, and thoracic back pain.

The veteran filed a claim for a trick shoulder, and back pain 
in April 1974,

In a VA examination in September 1974, the veteran complained 
of bilateral shoulder and back pain. He reported no injury to 
his shoulders, but they began to hurt when he was pulling 
guard duty as a military policeman.  He reported that his 
back was injured lifting a pool table in Vietnam.  

The examiner noted on musculoskeletal system, in pertinent 
part, that there was degenerative arthritis lower cervical 
spine manifested by minimal arthritis on x-ray and spurring 
of C5-C6 with radicular component to right trapezius 
manifested by deep tenderness and thickening; and, no 
residual bursitis.

A November 1974 rating decision granted service connection 
for degenerative arthritis, cervical spine, spurring C5 and 
C6 with radicular component to right trapezius, and assigned 
a 10 percent evaluation under diagnostic code 5003.  It was 
noted that there was a full range of motion of the right 
shoulder.

In a VA examination in January 1995, the veteran reported 
aching in both shoulders, but denied current neck pain, 
restriction in the use of his shoulders, or any treatment or 
physical therapy for his neck.  The examiner noted no 
postural abnormalities, or fixture deformities. The shoulders 
revealed no deformity, instability, swelling, or tenderness. 
ROM of the cervical, and thoracolumbar spine, and shoulders 
was normal, with no evidence of pain or tenderness with 
movement.  X-rays of the cervical spine revealed mild 
degenerative arthritic changes with anterior and lateral 
vertebral body spurring.  The diagnoses was degenerative 
arthritis, cervical spine; and bilateral shoulder pain, with 
normal examination.

A hearing was held by a member of the Board sitting at the RO 
in November 1998.  The veteran testified to back and 
bilateral arm pain.  He reported injuring his back in an 
accident in service when he was moving a pool table, but 
could not recall the exact injury or treatment at that time.  
He indicated that it appeared that several of his medical 
records from Vietnam, as well as from treatment at the VA 
appeared to be missing from the file.  He further testified 
that he received treatment from a Dr. Jackson.  However his 
office was burnt down several times and his records were 
unavailable.  

The Board remanded this claim in April 1999 for additional 
development, including a search for additional VA, private, 
service, and National Guard medical treatment records which 
were not currently of file.  Finally, a VA examination and an 
opinion was requested as to whether any left upper extremity 
pathology found was related to or aggravated by the service 
connected cervical spinal disorder.  

Subsequent to the remand, National Guard, and VAMC records 
were received.  The VA records included a January 1995 x-ray 
reports which noted degenerative arthritis of the cervical 
spine, considered a minor abnormality, and normal shoulders 
bilaterally.

In a VA examination in August 1999, the veteran complained of 
cervical spine pain, with no definite radiation.  His neck 
occasionally became stiff.  There was no definite evidence of 
pain radiation, and only minimal neck muscle tightness noted.  
ROM of the cervical neck was forward flexion of 30 degrees; 
extension to 25 degrees; lateral bending to 30 degrees; and, 
rotation to 35 degrees, bilaterally.
 
The examiner noted that neck movements elicited just mild 
pain, and the veteran was unable to give an exact location.  
There was only minimal to mild paraspinal muscle tightness, 
without radiation.  

The right shoulder ROM was forward flexion to 170 degrees; 
external rotation to 80 degrees; and, internal rotation to 90 
degrees. Abduction and external rotation was to 90 degrees, 
with subacromial bursitis pain. Afterwards ROM was easily to 
170 degrees.  Anterior and posterior shoulder was normal.  
The examiner noted right shoulder bursitis.  It was noted 
that there was pain on extremes of flexion.  Moderate to 
moderately significant functional impairment was noted.  

The appellant's cervical spine disorder with radicular pain, 
right shoulder is rated under the VA's Schedule for Rating 
Disabilities, 38 C.F.R. part 4, Diagnostic Codes (DC), DC 
5003, Degenerative arthritis; DC 5290, Spine, limitation of 
motion of, cervical; and DCs 5200, 5201 Scapulohumeral 
articulation, ankylosis of, and limitation of arm motion.

Degenerative arthritis, established by x-ray findings is 
rated, in pertinent part, on the basis of limitation of 
motion under the specific joint or joints involved. 38 C.F.R. 
§ 4.71a, DC 5003 (1999).


Under DC 5290 Spine limitation of motion of, cervical

Severe findings, warrants a 30 percent rating; Moderate 
findings warrant a 20 percent rating; and, Slight findings 
warrant a 10 percent rating.

Under DC 5200 Scapulohumeral articulation, ankylosis of

Favorable abduction to 60 degrees, can reach the mouth and 
head, warrants a 30 percent rating for the major extremity.

Under DC 5201 Limitation of arm motion

A 20 percent rating is warranted where the major extremity is 
limited to the shoulder level.

After reviewing the applicable rating criteria, and the 
reported objective findings and the subjective complaints, 
the Board is of the opinion that a 10 percent evaluation, but 
no more, for the appellant's cervical spine disorder is 
warranted.

The veteran has consistently complained of cervical pain 
without radiation to either the left or right upper 
extremities.  The most recent VA examination, revealed only 
some minor limitation of cervical spinal motion, and as 
noted, there is degenerative arthritis in the cervical spine.  
This warrants the assignment of a 10 percent rating, which is 
assigned.

The complaints of pain without radiation precipitated by any 
sudden movement or jerking motion, more nearly approximates a 
10 percent rating under DC 5290. As such, considering the 
provisions of 38 C.F.R. § 4.7, the Board concludes that the 
overall pathology more nearly approximates degenerative 
arthritis of the cervical spine with slight limitation of 
motion, warranting assignment of a 10 percent rating.

With regard to the remaining pathology, however, the Board 
concludes, with resolution of reasonable doubt in the 
appellant's favor, that a separate 10 percent rating for 
right shoulder impairment is indicated.  It is noted that the 
service-connected disorder of the cervical spine has always 
included some impairment of the right shoulder, described as 
radicular impairment.  On examinations in 1974 and 1995, 
there was essentially no shoulder pathology identified.  
There was a full range of motion noted.

On the most recent examination, however, there is some 
evidence of slight limitation of flexion and external 
rotation (when the examination findings are compared with 
38 C.F.R. § 4.71,  Plate I showing 180 degrees of forward 
flexion as normal, and 90 degrees of external rotation).  It 
is not completely clear that this limitation of motion is 
attributed to the right shoulder pathology, but there is 
nothing on file that dissociates this from the service 
connected disorder.  The examiner on the most recent 
examination noted that there was moderate to moderately 
significant functional impairment.  There was some pain 
reported on the extremes of motion.  Giving consideration to 
the doctrine of reasonable doubt, the holding in DeLuca, 
supra, and the provisions of 38 C.F.R. §§ 4.40, 4.45, it is 
concluded a 10 percent rating is warranted. 

It is concluded that a higher rating is not warranted, as the 
functional impairment is not shown to have caused an muscle 
atrophy, more that slight limitation of motion, and there is 
no evidence of nerve impairment or involvement.  Moreover, 
limitation of motion is not limited to the shoulder level, 
nor is there ankylosis.  Thus, under 38 C.F.R. § 4.40, 4.45, 
DC 5099-5003, and DeLuca, supra, a 10 percent rating, but no 
more, is warranted.

Finally, the disorder does not appear to be so unusual as to 
render application of the regular schedular provisions 
impractical.  Thus, there is no basis for referral for 
consideration of an extraschedular rating.  38 C.F.R. 
§ 3.321.




II. Entitlement to service connection for a low back 
disorder, and a left shoulder disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic 
disease is shown in service, subsequent manifestations of the 
same chronic disease at any later date, however remote, may 
be service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  However, 
continuity of symptoms is required where the condition in 
service is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the appellant has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  A plausible claim is "one which is meritorious 
on its own or capable of substantiation."  Black v. Brown, 
10 Vet. App. 279 (1997).  The duty to assist under 
38 U.S.C.A. § 5107(a) is triggered only after a well-grounded 
claim is submitted.  See Anderson v. Brown, 9 Vet. App. 542, 
546 (1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, s9 Vet. App. 341, 
343-44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the appellant had a chronic condition in service, or during 
an applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

Review of the service medical record reveals that the veteran 
was treated for right shoulder pain, and reported a history 
of bilateral shoulder pain which the examiner noted sounded 
like myalgia or fibrositis.  The separation examination also 
noted a report of painful shoulders in cold weather, but no 
disorder was noted on examination.

The veteran filed a claim for a trick shoulder (not 
specified), and back pain (not specified) in April 1974.

In a VA examination in September 1974, the veteran complained 
of bilateral shoulder pain and back pain.  He reported his 
shoulders began to hurt when he was pulling guard duty as a 
military policeman.  His back was injured lifting a pool 
table in Vietnam. The examiner noted slight to moderate 
tenderness over the right shoulder, and some questionable 
paravertebral tenderness bilaterally over L2, and L4.  
Otherwise, the musculoskeletal system was entirely normal, 
with a full range of motion (ROM) of all joints, including 
the shoulders, and back.  Minimal arthritis of the cervical 
spine was noted by x-ray, with a radicular component to the 
right trapezius. 

A November 1974 rating decision granted service connection 
for degenerative arthritis, cervical spine, with radicular 
component to right trapezius, and assigned a 10 percent 
evaluation. This in essence also granted service connection 
for the right shoulder disorder.  

The veteran filed a claim for a lower back disability, and a 
bilateral shoulder disorder in September 1994.  

In a VA examination in January 1995, the veteran reported 
periodic lower back pain, without radiation of pain to the 
legs; and, aching in both shoulders.  He denied any 
restriction in the use of his shoulders.  The examiner noted 
the back musculature was normal, as were x-rays of the lumbar 
spine. The shoulder examination was also normal.  The 
diagnosis was low back pain, and bilateral shoulder pain, 
with normal examination.

In a hearing before a member of the Board sitting at the RO 
in November 1998, the veteran testified that it appeared that 
several of his medical records from Vietnam, as well as from 
treatment at the VA appeared to be missing from his file.  

The Board remanded the claims in April 1999.  Subsequent to 
the remand, the RO received additional records as follows;

National Guard records which included normal x-rays of the 
lumbar spine dated in 1990. 

VAMC records including normal x-ray of the shoulders, 
bilaterally dated January 1995; and May 1999 x-rays revealing 
narrowing of L5-S1, considered a minor abnormality.

In a VA examination in August 1999, there was some limitation 
of motion of the lumbar spine noted without evidence of pain 
radiation.  Myofascial low back pain syndrome was diagnosed. 
Both upper extremities exhibited deep tendon reflexes, 
present and symmetrical, with adequate strength, and rotator 
cuff function intact.

The examiner noted that he could not find any clinical 
neurological deficits of the low back and shoulders, except 
for some localized pain. The examiner found no history or 
symptoms of peripheral nerve damage in the upper or lower 
extremities.  

None of the medical evidence on file suggests a relationship 
with the appellant's currently diagnosed lower back disorder, 
and his left shoulder disorder and any complaints or injuries 
in service.  In addition there are no medical opinions that 
would tie any lower back or left shoulder disorder to any in-
service occurrence or event.
 
The Board is required to base its decision on the evidence of 
record.  See Colvin v. Derwinski, 1 Vet.App. 171 (1991).  In 
this case, the veteran's in-service medical records, and the 
separation examination are negative as to any findings of a 
chronic lower back and/or left shoulder disorder.  

It is noted that the appellant reports severe back pain, in 
the low back, that he relates to service.  Significantly, 
there is no credible medical evidence which would 
etiologically link the veteran's current lower back, and left 
shoulder disorders, if any, to service. There are no post 
service medical records of file which show continuing 
pertinent pathology that can be related to service. 
Specifically, there was no diagnosis of a chronic lower back, 
and/or left shoulder disorder in service, nor has any medical 
examiner attributed the appellants current lower back, and/or 
left shoulder disorders, if any, to his active service.  
Thus, a direct causal link between the appellant's disorders 
and service has not been demonstrated.  The Board has 
thoroughly reviewed the claims file and finds no evidence of 
any plausible claims, nor any claims for which entitlement is 
permitted under the law.  

In conclusion, the Board has considered the appellant's 
statements that he has a lower back, and left shoulder 
disorder due to a service.  Although the appellant's 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The appellant's assertions are not 
deemed to be credible in light of the other objective 
evidence of record showing no treatment, or diagnosis of a 
chronic low back or left shoulder disorder in service, and no 
continuing findings since service indicative of the claimed 
disabilities.  The appellant lacks the medical expertise to 
offer an opinion as to the existence of current medical 
pathology, as well as to medical causation of any current 
disability.  Id.  In the absence of competent, credible 
evidence of continuity of relevant symptomatology, service 
connection is not warranted for the disabilities claimed on 
appeal.

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the appellant of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well-grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claims well grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the appellant notified VA of the 
possible existence of additional information which would 
render his claims plausible.  However, the Board finds no 
such information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).

ORDER

Entitlement to an increased rating in excess of 10 percent 
for a cervical spine disorder described as, arthritis, 
cervical spine is denied.

Entitlement to a separate compensable 10 percent rating, but 
no more, for right shoulder impairment, is granted subject to 
the law and regulations governing the award of monetary 
benefits.

Entitlement to service connection for a low back disorder, 
and/or a left shoulder disorder is denied on the basis that 
the claims are not well grounded.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

